DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1 and 12, all prior art fail to teach or suggest, alone or in combination, the recited information processing system and client terminal.  However, claims 1-19 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,813.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,852,813 recites “An information processing system, comprising: a storage section configured to: store a plurality of agents associated with a plurality of attributes; and store phoneme data corresponding to each of the plurality of agents; a communication section configured to receive user-related information from a client terminal of a user; and a control section configured to: determine an emotion of the user based on the received user-related information; select, from the plurality of agents, a first agent based on the determined emotion of the user; execute, based on the stored phoneme data corresponding to the selected first agent, a first dialogue process between the selected first agent and the user; and provide an agent service to the client terminal of the user based on the execution of the first dialogue process”, and claim 1 of the present application recites “An information processing system, comprising: circuitry configured to: determine an emotion of a user based on user-related information from a client terminal of the user: select, from a plurality of agents associated with a plurality of attributes, a first agent based on the determined emotion of the user; execute, based on phoneme data corresponding to the selected first agent, a first dialogue process between the selected first agent and the user; and provide an agent service to the client terminal of the user based on the execution of the first dialogue process”.

Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,852,813.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,852,813 recites “A client terminal, comprising: a communication section; and a control section configured to: control the communication section to transmit user-related information to a server, wherein the server: stores a plurality of agents associated with a plurality of attributes, stores phoneme data corresponding to each of the plurality of agents, determines an emotion of a user of the client terminal based on the user-related information, selects a first agent from the plurality of agents based on the determined emotion of the user, and executes, based on the stored phoneme data corresponding to the selected first agent, a first dialogue process between the selected first agent and the user; and control the communication section to receive, from the server, a first dialogue corresponding to an agent service, wherein the first dialogue is received based on the execution of the first dialogue process, and the agent service is associated with the selected first agent”, and claim 12 of the present application recites “A client terminal, comprising: circuitry configured to: transmit user-related information to a server, wherein the server: determines an emotion of a user of the client terminal based on the user-related information, selects, from a plurality of agents associated with a plurality of attributes, a first agent based on the determined emotion of the user, and executes, based on phoneme data corresponding to the selected first agent, a first dialogue process between the selected first agent and the user; and receive, from the server, a first dialogue corresponding to an agent service, wherein the first dialogue is received based on the execution of the first dialogue process, and the agent service is associated with the selected first agent”.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumar et al. (US Patent Application, Pub. No.: US 2016/0227035 A1) teach routing user communications to agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652